871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Gary MORRIS, Plaintiff-Appellant,v.Donal CAMPBELL, Warden;  Alton Hesson;  Judy Hinson;  ElbertBaker, Defendants- Appellees.
No. 88-6238.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Plaintiff Morris moves for counsel on appeal from the district court's order dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prisoner at the Turney Center Prison in Only, Tennessee.  The defendants are prison officials.  In his complaint, the plaintiff alleged that prison officials damaged a television set sent to him at the prison and refused to pay for repair of the set.  He admitted in his complaint that the facts concerning the television set were the subject of a prior suit in the district court which was dismissed for failure to show the inadequacy of state remedies.


3
The district court dismissed this case under the doctrine of res judicata, holding that the result in the prior case prevented any further litigation on the issue of the damages to the television.  We agree with the conclusion of the district court.


4
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.